DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 & 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lischka et al. (WO 2007045308 A1 & attached machine translation, herein after referred to as Lischka).
	    Regarding claim 16 Lischka teaches a wheel suspension (FIG. 1; paragraph 1) for a motor vehicle, the wheel suspension comprising: a wheel carrier (FIG. 1, 3) for holding a wheel (FIG. 1, 30), a wheel-guiding control arm for articulated connection of the wheel carrier (FIG. 1, 5) to a body (FIG. 2, 1; paragraph 2), a camber link (FIG. 4, 10) that connects the wheel carrier to the body, and steering means (FIG. 3, 11) for steering the wheel, the wheel carrier and the wheel-guiding control arm being connected directly, in a first connection area (FIG. 3, 6a), and indirectly connected, in a second connection area (Fig. 3, 6b), by an integral link (FIG. 3, 7) such that the wheel carrier is pivotable about a steering axis relative to the wheel-guiding control arm, and a chassis element (FIG. 3, 12), which is 
Regarding claim 17 Lischka teaches that the chassis element is a damper (translation paragraph 12).
Regarding claim 18 Lischka teaches that the chassis element, relative to a longitudinal direction (FIG. 3, g) of the vehicle, is arranged ahead of at least one of a center of the wheel and a driveshaft (FIG. 4, 4) that drives the wheel (paragraph 5, particularly “it is also possible to support the damper separately from the suspension spring on the side of the drive shaft opposite the suspension spring on the wheel carrier”; the suspension spring, which is also labeled 12 in the figures as per paragraph 12, is shown in FIG. 3, to be behind the drive shaft).
Regarding claim 19 Lischka teaches that a wheel-carrier-side connection of the chassis element, relative to the wheel carrier, is arranged adjacent to the first connection area (FIG. 3, depicts chassis element 12 above an occluded first connection area).
Regarding claim 21 Lischka teaches that the wheel-guiding control arm has a rotational axis (FIG. 3, 8a) that extends obliquely (FIG. 3, depicted) relative - 2-to a longitudinal axis (FIG. 3, g) of the vehicle, and the wheel-guiding control arm is connected to the body in a forward outer area (FIG. 2, 6c) and a rearward inner area (FIG. 2, 6d).
Regarding claim 22 Lischka teaches that the wheel-guiding control arm is supported against the body by a spring (FIG. 4, 12; paragraph 12) that extends substantially in a vertical direction of the vehicle (FIG. 4, depicted).

Regarding claim 24, Lischka does not explicitly teach that the spring ratio is within a range of 0.5-1.0 However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lischka to use a spring ratio within a range of 0.5-1.0, so as to achieve optimal suspension characteristics, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  
Regarding claim 25 Lischka teaches that the spring is either a pneumatically or a hydraulically adjustable spring (claims 4 & 6).
Regarding claim 26 Lischka teaches that the wheel-guiding control arm is arranged, relative to a vertical direction of the vehicle, in a lower control arm plane and the camber link that connects the wheel carrier to the body is arranged in a higher control arm plane (FIG. 4, depicted).
Regarding claim 27 Lischka teaches that the integral link is arranged substantially inside the wheel (FIG. 3, depicted).
Regarding claim 28 Lischka teaches that in an unsteered condition of the wheel, the integral link is oriented substantially in a vertical direction of the vehicle (FIG. 3, depicted).
Regarding claim 29 Lischka teaches that the integral link, at a first connection, is articulated to the wheel-guiding control arm (FIG. 2, 6b), and the integral link, at a second connection, is articulated to the wheel carrier (FIG. 2, unlabeled connection between link 7 & wheel carrier 3).
Regarding claim 30 Lischka teaches that the wheel is drivable by a shaft (FIG. 2, 4) that extends substantially in a transverse direction of the vehicle, and the shaft, relative to the longitudinal direction of the vehicle, extends between the spring and the chassis element (paragraph 5, particularly “it is also 
Regarding claim 31 Lischka teaches a wheel suspension for a motor vehicle (FIG. 1; paragraph 1), the wheel suspension comprising: a wheel carrier (FIG. 3, 3) having a wheel mounted thereon (FIG. 3, 30); a wheel-guiding control arm (FIG. 3, 5) articulatably connecting the wheel carrier to a body of the vehicle (FIG. 2, 1; paragraph 2), the wheel-guiding control arm being directly connected to the wheel carrier, in a first connection area (FIG. 2, 6a), and being connected, via an integral link (FIG. 2, 7), to the wheel carrier, in a second connection area (FIG. 2, 6b), such that the wheel carrier being pivotable about a steering axis relative to the wheel-guiding control arm; a camber link (FIG. 2, 10) having one end connected to the wheel carrier and another end connected to the body of the vehicle; steering arm (FIG. 2, 11) being pivotally connected to the wheel carrier and a steering actuator for steering the wheel (paragraph 6); and a chassis element (FIG. 3, 12), for damping vertical movement of the wheel carrier relative to the body of the vehicle (paragraph 5), being directly connected to the wheel carrier (FIG. 4, depicted). Lischka does not explicitly teach the chassis element being articulated on a body side however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to articulate the chassis element on a body side so that the chassis element would not needlessly limit the wheels’ range of motion relative to the vehicle body.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lischka et al. (WO 2007045308 A1 & attached machine translation, herein after referred to as Lischka) in view of Hacker et al. (DE 102016200096 A1 & attached machine translation, herein after referred to as Hacker).
Regarding claim 20 Lischka does not teach that the first connection area, relative to a longitudinal direction of the vehicle, is ahead of a center of the wheel and the second connection area is behind the center of the wheel. 

Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach wheel suspensions for motor vehicles of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616